Title: To John Adams from Joseph Aiken, 28 May 1798
From: Aiken, Joseph
To: Adams, John



Sir,
Hanover May 28th: 1798.

Growing up from our cradles in a land of Liberty, and taught by precept and experience to value the blessings of a free government, we feel an indignation at any attempt to stain its honor, or trouble its peace.
We are young, without experience; it, therefore, becomes us to be diffident in regard to measures of political practice. But, when the rulers of a foreign nation are endeavouring to prostrate our liberties; are flattering themselves, that the people of these states are taking a part separate from the government, and in this delusion are calculating their influence over us: while men of different professions and ages, from various parts of our land, are expressing their approbation of the measures of government, we solicit, that you would accept a tribute of duty and respect from us, a band of youth, members of a seat of science, in the northern region of an extensive republic; and, that you would be assured of our love, our attachment; our confidence in your administration, and the legislative bodies, in regard to our foreign, as well as domestic interests.
If, notwithstanding the measures, which have been wisely proposed, and prudently applied and executed for accommodating difficulties with the French, that nation should still continue in the spirit of domination, and practice of abuses towards us; If our government should determine it necessary to change the scene of negotiation from the cabinet to the field of battle; we offer our Zeal, our activity, and our lives to repel the foe, that would make us slaves.
At your command, illustrious Magistrate of a great People, we will hasten to the standard of freemen and warriors.
Joseph AikenStephen BemisJohn FiskEzekiel BassomCharles BakerNathan CutlerAaron HoveyLuther EmersonGeorge HerbertBenoni StorhamSimeon Lyman} Committee for the students of Dartmouth University.